DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on June 2nd, 2021, has been entered. 
Upon entrance of the Amendment, claims 1, 3, 8-9, and 12-15 were amended, and claim 2 was cancelled. Claims 1 and 3-20 are currently pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-20 are rejected
Claim 1, as being amended, recites “… the color resisting block is disposed in an accommodating hole penetrating through an interlayer insulating layer included in the TFT along the thickness direction” in the last 2 lines. This claimed feature has no support from the specification nor the drawings. There is no place in the specification or the drawings illustrates a hole penetrating through an interlayer insulating layer included in the TFT. In Fig. 2, the thin-film transistor is located in the left side (region II), and the hole, which the color resisting block is disposed in, is located in the right side (region I). The hole and the color resisting block are not inside the thin-film transistor, as recited in claim 1.
Claim 12, as being amended, recites “… the color resisting block is disposed in an accommodating hole penetrating through an interlayer insulating layer included in the TFT along the thickness direction” in lines 5-7. This claimed feature has no support from the specification nor the drawings. There is no place in the specification or the drawings illustrates a hole penetrating through an interlayer insulating layer included in the TFT. In Fig. 2, the thin-film transistor is located in the left side (region II) and the hole, which the color resisting block is disposed in, is located in the right side (region I). The hole and the color resisting block are not inside the thin-film transistor, as recited in claim 12.
Claims 3-11 and 13-20 are rejected since they inherit the lack of written description from the claims which they depend from.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/VU A VU/Primary Examiner, Art Unit 2828